DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-30, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, and 20 of U.S. Patent No. 11,160,194.  Although the claims at issue are not identical, they are not patentably distinct from each other because all claim limitations of the instant claims 28-30 are asserted in and thus are anticipated by the patented claims 1-2, and 20; except, the instant claim 28 asserts “a condensing device, for use in hot swapping at least one electronic device” and the patented claim 1 otherwise asserts “a condensing device, removably locatable….and an apparatus coupled to the condensing device for selectively adjusting at least one of a height and location of the condensing device about the first opening”.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the removable electronic device with a replacement electronic device  since it was known in the art that each electronic device of the respective claims are removable through a second opening of a condensing coil of the condensing device, and thus hot swapping replacement electronic device will reduce maintenance and install/repair time and cost.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 28-30, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Regarding Claim 28; the omitted structural cooperative relationships are: an apparatus coupled to the condensing device for selectively adjusting at least a height and location of the condensing device about the first opening; whereas it is hereby noted that the condensing device alone cannot structurally and functionally allow for hot swapping at least one electronic device from an immersion cooling tank, and thus a means by which to couple and cooperate with the condensing device and/or the electronic device is required to accomplish a function which will remove/hot swap an electronic device through the condensing coil of the condensing device from an immersion tank.


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 28 is/are rejected under 35 U.S.C. 102(a1) as being anticipation by (YEO WO 201/036316 A1).
Regarding Claim 28; YEO discloses a condensing device for use in hot swapping at least one electronic device from an immersion cooling tank having a first opening (as constituted by condenser unit-280 is located below a lid of a tank which defines an opening, wherein a server/jig-240 is immersed in cooling liquid thereof and access is provided through the lid for removal by lifting—as disclosed by page 11, lines 20-24—page 12, lines 1-20) , the condensing device comprising a condensing coil forming a second opening (as otherwise depicted by Fig. 4—whereas the condensing unit is coil around an opening) through which the at least one electronic device is removable (as already set forth by page 11, lines 20-24—page 12, lines 1--where page 10 lines 6-18 further discloses a jig removal system lifts a jig and server out of the immersion tank and through the first and second openings as depicted by Fig. 8A).  

Regarding Claim 29; YEO discloses the condensing device of claim 28 further comprising an outer rim portion connected to the condensing coil (as depicted by Fig.’s 8A-8B).  
Regarding Claim 30; YEO discloses the condensing device of claim 29, wherein at least one outer peripheral dimension of the outer rim portion is larger than at least one inner peripheral dimension of the immersion cooling tank (as depicted by Fig. 8A—whereas the condensing unit is disposed further inward with respect to the rim of the tank which comprises a larger perimeter).


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170064862 A1
Miyoshi; Mark
Fig.’s 8-9


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835